           Case 5:18-cv-01019-HE Document 28 Filed 01/25/19 Page 1 of 5



                      UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

    CARTER PAGE,
                             Plaintiff,
                                                    Case No. CIV-18-1019-HE
    v.
    DEMOCRATIC NATIONAL
    COMMITTEE; PERKINS COIE LLP;
    MARC ELIAS; AND MICHAEL
    SUSSMANN,
                             Defendants.




         DEFENDANTS’ MOTION TO STRIKE PLAINTIFF’S IMPROPER
              “NOTICE OF SUPPLEMENTAL AUTHORITIES”

         Defendants1 move to strike Plaintiff Carter Page’s purported “Notice of

Supplemental Authorities” and accompanying exhibits (the “Supplemental Submission”)

(Dkt. 27) not only because it fails to comply with the local rules for filing notices of

supplemental authority, but at least equally importantly because it improperly attempts to

inject information that is outside Page’s Complaint and irrelevant to the issues before the

Court. On January 22, 2019, just one business day after Defendants filed a reply in support

of their motion to dismiss and briefing on the motion was thus complete, Page filed a

lengthy cover letter and three appended exhibits: (1) an excerpt of a Washington Post news

article; (2) a letter to the U.S. Attorney for the District of Connecticut concerning an alleged

investigation of former FBI General Counsel James Baker; and (3) a Memorandum


1
 Defendants are the Democratic National Committee, Perkins Coie LLP, Marc Elias, and
Michael Sussmann.
          Case 5:18-cv-01019-HE Document 28 Filed 01/25/19 Page 2 of 5



Opinion issued by the U.S. District Court for the District of Columbia in Fridman v. Bean

LLC, No. 17-2041 (D.D.C.). Page’s Supplemental Submission should be stricken.

       Notices of supplemental authority serve a narrow purpose. They may be filed only

to bring to the Court’s attention “authority directly relevant to an issue raised in a pending

motion.” LCvR 7.1(m). Additionally, such notices “shall not contain any argument.” Id.

Supplemental filings that fail to comply with these requirements should be stricken. See

generally Ysais v. New Mexico Judicial Standard Comm’n, 616 F. Supp. 2d 1176, 1184

(D.N.M. 2009) (“[A] Court may ‘choose to strike a filing that is not allowed by local rule,

such as a surreply filed without leave of court.’” (citation omitted)); McClaflin v. Burd, No.

14-CV-43, 2014 WL 12648538, *1 (W.D. Okla. July 10, 2014) (confirming that pro se

plaintiffs are not “relieved of the burden of following the Federal Rules of Civil Procedure

or the Court’s local rules,” and striking supplemental filing as improper).

       Page’s Supplemental Submission violates both of the limitations set forth in Rule

7.1(m). First, the news article and letter do not constitute “authority” in any sense of the

term—let alone authority “directly relevant” to the arguments presented in Defendants’

motion to dismiss. See Gen. Elec. Co. v. Latin Am. Imports, S.A., 187 F. Supp. 2d 749, 749

n. 1 (W.D. Ky. 2001) (explaining that a notice of supplemental authority “when utilized

for the purpose of supplementing argument on pending motions, should be used sparingly

and for new, controlling case law”). And the Fridman v. Bean LLC D.D.C. decision—

issued by a different court, addressing claims by different plaintiffs against different

defendants based on different allegations and challenged statements—is simply inapposite.

Thus, far from the sort of intervening “controlling case law” that may properly be the

                                              2
          Case 5:18-cv-01019-HE Document 28 Filed 01/25/19 Page 3 of 5



subject of a supplemental filing, Page’s submission—much like his brief opposing

Defendants’ motion to dismiss—represents nothing more than a belated attempt to

introduce new and extraneous factual information having nothing to do with the claims and

allegations contained in his Complaint. See Jojola v. Chavez, 55 F. 3d 488, 494 (10th Cir.

1995) (“[I]n determining whether to grant a motion to dismiss, the district court . . . [is]

limited to assessing the legal sufficiency of the allegations contained within the four

corners of the complaint.”).

       Second, and in any event, Page’s “notice”—covering two single-spaced pages—

marks a blatant attempt to raise impermissible surreply arguments in response to the brief

Defendants filed last Friday. See Dkt. 27 at 1-2 (discussing arguments addressed in

Defendants’ reply brief, citing and quoting from case law, and asserting that “further

evidence . . . refutes the Defendants’ conclusory allegations”). Accord Bagnell v. Floyd,

No. 17-CV-049-GKF, 2018 WL 1177413, *2 (N.D. Okla. Mar. 6, 2018) (striking

supplemental notices that, “in intent and effect,” were improper surreplies); Moore v.

Thomas, No. 16-CV-397, 2017 WL 4414739, *8 (W.D. Okla. Aug. 24, 2017) (striking

plaintiff’s supplemental submission in opposition to motion to dismiss as “de facto

surreply”).   Such unsanctioned and gratuitous argumentation independently justifies

striking Page’s filing.

       For these reasons, Defendants respectfully request that the Court grant the instant

motion and strike Page’s Supplemental Submission from the record.

                                      *      *      *



                                             3
        Case 5:18-cv-01019-HE Document 28 Filed 01/25/19 Page 4 of 5




Dated: January 25, 2019


                                Respectfully submitted,
                                 /s/ Kathryn H. Ruemmler
                                George S. Corbyn, Jr. (OBA number 1910)
                                CORBYN HAMPTON BARGHOLS
                                PIERCE, PLLC
                                211 North Robinson, Suite 1910
                                One Leadership Square
                                Oklahoma City, Oklahoma 73102
                                Telephone: (405) 239-7055
                                gcorbyn@corbynhampton.com

                                Kathryn H. Ruemmler (pro hac vice)
                                Stephen P. Barry (pro hac vice)
                                LATHAM & WATKINS LLP
                                555 Eleventh Street, NW, Suite 1000
                                Washington, D.C. 20004
                                Telephone: (202) 637-2200
                                kathryn.ruemmler@lw.com
                                stephen.barry@lw.com

                                Nicholas L. McQuaid (pro hac vice)
                                Matthew S. Salerno (pro hac vice)
                                LATHAM & WATKINS LLP
                                885 Third Avenue,
                                New York, N.Y. 10022
                                Telephone: (212) 906-1200
                                nicholas.mcquaid@lw.com
                                matthew.salerno@lw.com


                                Attorneys for Defendants




                                     4
          Case 5:18-cv-01019-HE Document 28 Filed 01/25/19 Page 5 of 5



                             CERTIFICATE OF SERVICE

       I hereby certify that on January 25, 2019, I authorized the electronic filing of the

foregoing with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to all counsel registered for ECF.



                                            /s/ Kathryn Ruemmler                      .
                                            Kathryn Ruemmler (pro hac vice)
                                            LATHAM & WATKINS LLP
                                            555 Eleventh Street, NW, Suite 1000
                                            Washington, D.C. 20004
                                            Telephone: (202) 637-2200
                                            kathryn.ruemmler@lw.com
                                            Attorney for Defendants




                                              5
